Exhibit 10.76

 

OMNICOMM SYSTEMS, INC.

2009 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK AWARD AGREEMENT

 

THIS RESTRICTED STOCK AWARD AGREEMENT is made and entered into effective as of
the XXth day of XXXX, 20XX (the “Award Date”), by and between OMNICOMM SYSTEMS,
INC., a Delaware corporation (the “Company”), and XXX (the “Grantee”). In
consideration of the agreements set forth below, the Company and Grantee agree
as follows:

 

1. Award. An award of XXX thousand (XXX,000) shares of the Company’s common
stock (the “Restricted Stock”) is hereby made to the Grantee, subject to the
terms and conditions of this Agreement and to the provisions of the OmniComm
Systems, Inc. 2009 Equity Incentive Plan, (the “Plan”), the terms of which are
incorporated by reference herein.

 

2. Transfer Restrictions. The Restricted Stock may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of in any manner at any time while the Restricted Stock remains subject
to the Forfeiture Restrictions. Notwithstanding the foregoing, the Restricted
Stock may be transferred by will or by the laws of descent and distribution
following the Grantee’s death.

 

3. Lapse of Restrictions. One-third (1/3) of the number of shares of Restricted
Stock issued hereunder, rounded down to the nearest whole share shall vest and
the restrictions with respect to such Restricted Stock shall lapse on each of
the first three (3) anniversaries of the Award Date.

 

4. Forfeiture Restrictions. Should the Grantee cease Continuous Service for any
reason prior to the Lapse of Restrictions with respect to any portion of the
Restricted Stock granted hereunder, such portion of the Restricted Stock held by
the Grantee shall be automatically forfeited by the Grantee as of the date of
termination. The Restricted Stock shall be forfeited to the Company, without any
consideration due or payable to Grantee, and Grantee shall cease to have any
further right, title or interest in the forfeited Restricted Stock. This
provision is referred to in this Agreement as the “Forfeiture Restrictions.”

 

6. Stock Certificates. The Company shall issue a certificate in the Grantee’s
name evidencing the Restricted Stock awarded hereunder. The certificate shall
bear a restrictive legend evidencing the Forfeiture Restrictions and the
transfer restrictions set forth in Section 2 above. The Company shall cause such
certificate to be delivered upon issuance to the Secretary of the Company as a
depository for safekeeping until forfeiture occurs or the Forfeiture
Restrictions lapse pursuant to the terms of this Agreement. Upon the lapse of
the Forfeiture Restrictions without forfeiture, the Company shall cause a new
certificate without such restrictive legend to be issued in the name of the
Grantee for the shares as to which the Forfeiture Restrictions have lapsed.
Notwithstanding any other provisions of this Agreement, the issuance or delivery
of any shares of Restricted Stock (whether subject to restrictions or
unrestricted) may be postponed for such period as may be required to comply with
applicable requirements of any national securities exchange or any requirements
under any law or regulation applicable to the issuance or delivery of such
shares.

 

 
 

--------------------------------------------------------------------------------

 

 

7. Rights as Stockholder. Grantee shall be entitled to all of the rights of a
stockholder with respect to the Restricted Stock, including the right to vote
such shares and to receive dividends and other distributions payable with
respect to such Restricted Stock on and after the Award Date.

 

8. Election to Recognize Gross Income in the Year of Grant. Pursuant to
Section 83(b) of the Code, Grantee may elect within thirty (30) days after the
Award Date to include in gross income for U.S. federal income tax purposes an
amount equal to the Fair Market Value (as such term is defined in Section 10
below) of the Restricted Stock on such Award Date. If such a valid and timely
election is made, Grantee shall pay to the Company, or make arrangements
satisfactory to the Committee to pay to the Company in the year of such grant,
any U.S. federal, state or local taxes required to be withheld with respect to
such shares as a result of such election. The Company shall provide Grantee with
an appropriate Section 83(b) election form upon the Grantee’s request.

 

9. Tax Withholding. In the absence of a valid and timely Code Section 83(b)
election under Section 8 above, Grantee shall make appropriate arrangements with
the Company for satisfaction of any U.S. federal, state or local income tax or
foreign tax withholding requirements applicable to the lapsing of the Forfeiture
Restrictions.

 

10. Tax Gross-Up Payment. Following the Lapse of Restrictions and subject to any
withholding of any taxes which may be due with respect to the grant of
Restricted Stock, the Company shall pay Grantee a cash payment for any U.S.
federal, state or local income tax or foreign tax withholding applicable to the
lapsing of the Forfeiture Restrictions.

 

11. Fair Market Value. For purposes of this Agreement, the “Fair Market Value”
per share of the Company’s common stock on any relevant date shall be the
closing price per share of the Company’s common stock (or the closing bid, if no
sales were reported) on that date, as quoted on the national stock exchange that
is at the time serving as the primary trading market for such common stock;
provided, however, that if there no reported closing price or closing bid for
that date, then the closing price or closing bid, as applicable, for the last
trading date on which such closing price or closing bid was quoted shall be
determinative of such Fair Market Value. The applicable quoted price shall be as
reported in The Wall Street Journal or such other source as the Committee deems
reliable.

 

12. Designation of Beneficiary. Grantee may designate a beneficiary or
beneficiaries to receive the distribution of the Restricted Stock in the event
of the Grantee’s death and may change such designation from time to time by
filing a written designation of beneficiary with the Committee on a form
prescribed by it; provided, that no such designation shall be effective unless
received prior to the death of the Grantee.

 

13. Status of Restricted Stock. Grantee agrees that he will not sell or
otherwise dispose of the Restricted Stock in any manner which would constitute a
violation of any applicable federal or state securities laws.

 

14. Committee Decisions Conclusive. All decisions of the Committee relating to
questions arising under the Plan or under this Agreement shall be conclusive and
binding on Grantee.

 

 
 

--------------------------------------------------------------------------------

 

 

15. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
the Grantee.

 

16. Successors. “Grantee” as used herein shall include Grantee’s executor,
administrator, or other legal representative or the person or persons to whom
Grantee’s rights under this Restricted Stock Award Agreement pass by will or by
the applicable laws of descent and distribution.

 

17. Amendments. This Agreement may not be amended, modified or terminated except
by a writing signed by the Company and Grantee.

 

18. Governing Law. This Agreement and all actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of Delaware.

 

IN WITNESS WHEREOF, the Company has caused this Award to be made and Agreement
to be executed by its duly authorized officer as of the date first above
written.

 

 

 

OmniComm Systems, Inc.

 

_______________________________

Ronald T. Linares

Chief Financial Officer

 

 

Accepted:

 

GRANTEE

 

_______________________________

XXXXXXX XXXXXX

 

 